

113 HR 3898 IH: To prohibit students who have been convicted of a criminal hazing offense under State law from receiving assistance under title IV of the Higher Education Act of 1965.
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3898IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit students who have been convicted of a criminal hazing offense under State law from receiving assistance under title IV of the Higher Education Act of 1965.1.Loss of eligibility for hazing crime convictionSection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended by adding at the end the following:(u)Loss of eligibility for hazing crime convictionNo student who is convicted of a criminal hazing offense under State law shall be eligible to receive any grant, loan, or work assistance under this title..